 Case 1:18-cv-06369-MKB-PK Document 40 Filed 04/18/19 Page 1 of 1 PageID #: 1601

SULLIVAN & CROMWELL LLP
                                                                            125 f!JJ1f<Xl4 ~
            TELEPHONE, 1·212·558-4000
             FACSIMILE, 1·2 I 2·558·3588
                WWW .SULLCROM . COM                              JVew o/~J JVew o/~ 1000/J-2/J.98
                                                                     LOS ANGELES • PALO AL TO • WASHINGTON, O.C

                                                                      BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                            BEIJING • HONG KONG • TOKYO

                                                                                MELBOURNE • SYDNEY




                                                                 April 18, 2019
  Via ECF
  The Honorable Peggy Kuo,
      United States Magistrate Judge,
          United States District Court, Eastern District of New York,
              225 Cadman Plaza East,
                   Brooklyn, New York 11201.

                   Re:        United States v. UBS Securities LLC, No. 18-cv-6369 (E.D.N.Y.)

  Dear Magistrate Judge Kuo:
                 I am lead counsel for Defendants. I write to request that the Court adjourn the status
  conference, which was scheduled yesterday to occur on April 26, 2019. I am presently scheduled
  to be in Europe on April 25 and 26. Counsel for the parties have conferred and are available to
  appear for a scheduling conference on May 1, 6, or 7, 2019. Defendants respectfully request that
  the Court adjourn the scheduling conference until one of those dates. This is Defendants' first
  request for an adjournment, and Plaintiff has consented to the adjournment. In the event that the
  Court is not available on those dates, counsel for the parties will confer and provide additional
  dates to the Court.

                                                                 Respectfully,


                                                              ~J. et•.fl..-cP.
                                                                 Robert J. Giuffra, Jr.


  cc:    All counsel of record (via ECF)
